Title: To Alexander Hamilton from Jeremiah Olney, 11 August 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, August 11, 1791. “A Sailor belonging to the Ship Providence, Entered here on the 5th Instant from Cape Francois, started out of a Barrel (which was included in the Manifest of her Cargo) about Eighty pounds of brown Sugar, and while she was unloading, attempted to carry it off in a Box before it was weighed; but the Surveyor meeting him some distance from the Wharf, seized and deposited it in the Custom-House Store. This Sugar being forfeited by its removal without permission, with an evident design to defraud the Revenue, I purpose to proceed against it in the same manner as if it was an Article of greater value; and I hope it will prevent similar Practices in future.…”
